DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Amendment filed Jan. 26, 2022 has been entered. Claims 1-4, 6-9 remain pending in the application. Claim 5 is canceled.


Response to Arguments
Applicant's arguments filed Jan. 26, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 4 lines 3-5 and page 5 lines 10-13) for claim 1 is moot based on the new ground rejections. Other arguments for claims 3-4, 7-8 related to the argument for claim 1 are also moot based on the new ground rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishigami et al. (Chinese Patent No. 106019238, hereafter Kishigami) and in view of Wang (Wen-qin Wang, “Virtual Antenna Array Analysis for MIMO Synthetic Aperture Radars”, International Journal of Antennas and Propagation, Volume 2012, Article ID 587276, 10 pages, doi:10.1155/2012/587276, hereafter Wang) and Shapir et al. (I. Shapir, I. Bilik and G. Barkan, "Doppler ambiguity resolving in TDMA automotive MIMO radar via digital multiple PRF," 2018 IEEE Radar Conference (RadarConf18), 2018, pp. 0175-0180, doi: 10.1109/RADAR.2018.8378552., hereafter Shapir).
Regarding claim 1, Kishigami discloses that a radar apparatus, comprising: 
a plurality of transmission antennae (page 4 line 23 from bottom); and 
a transmission circuit that transmits at least three transmission signals by using the plurality of 5transmission antennae (page 4 lines 23-25 from bottom, 106-1 to 106-Nt; Fig.2 at least three), 
wherein, at least two of the plurality of transmission antennae correspond to the at least two of the plurality of virtual antennae (Fig.8), and 
However, Kishigami does not explicitly disclose the overlap feature of disposition positions of the virtual antennae. In the same field of endeavor, Wang discloses that
wherein, in a virtual reception array including a plurality of virtual antennae formed based on a plurality of reception antennae and the plurality of transmission antennae, disposition positions of at least two of the plurality of virtual antennae overlap (Fig. 10, overlap at middle).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Wang to arrange the transmission antennae and reception antennae in a way that there is disposition positions overlap at 
However, Kishigami and Wang do not explicitly disclose the transmission intervals of the at least three transmission signals are equal intervals. In the same field of endeavor, Shapir discloses that
wherein, transmission intervals of the at least three transmission signals sequentially 10transmitted from the at least two of the plurality of transmission antennae are equal intervals (Fig.1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Kishigami and Wang with the teachings of Shapir to sequentially transmit signal from transmission antenna with the same time intervals. Doing so would obtain a TDMA transmission pattern so as to make it possible to achieve a certain signal feature (e.g. orthogonality of signals), as recognized by Shapir (page 0175 lines 16-18 in paper main body on right).

Regarding claim 2, which depends on claim 1, Kishigami discloses that in the radar apparatus, 
the transmission circuit transmits the at least three transmission signals in a 15predetermined transmission pattern by using the plurality of transmission antennae (page 4 lines 5-7 from bottom; page 5 line 18).

Regarding claim 3, which depends on claims 1-2, Kishigami discloses that in the radar apparatus,
in the transmission pattern, the at least two of the plurality of transmission antennae include a first transmission antenna that transmits at least two transmission signals among the at least three transmission signals in a first period, and


Regarding claim 6, which depends on claim 1, Kishigami discloses that in the radar apparatus,
the transmission circuit consecutively transmits the at least three transmission signals from the at least two of the plurality of transmission antennae (page 4 lines 23-25; page 10 lines 1-2 from bottom; page 11 lines 1-2).

Regarding claim 9, which depends on claim 1, Kishigami discloses that in the radar apparatus,
the plurality of transmission antennae are disposed in a two-dimensional manner (page 10 lines 3-4 from bottom; page 12 lines 4-5).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kishigami, Wang, and Shapir as applied to claims 1-3 above, and further in view of Searcy et al. (U.S. patent No. 2016/0033632, hereafter Searcy).
Regarding claim 4, which depends on claims 1-3, Kishigami, Wang, and Shapir do not explicitly disclose the distribution of the transmitted signal in the transmission antenna array. In the same field of endeavor, Searcy discloses that in the radar apparatus, 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Kishigami, Wang, and Shapir with the teachings of Searcy to generate a transmission signal pattern using the digital beam forming approach. Doing so would process the signals associated with each transmit array, which is more flexible in constructing transmission signal pattern, as recognized by Searcy ([0066]).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami and in view of Wang and Raphaeli et al. (Chinese patent No. 108232468, hereafter Raphaeli).
Regarding claim 7, Kishigami discloses that a radar apparatus comprising:
at least three transmission antennae (Fig.2, at least three; page 4 line 23 from bottom); and
Attorney Docket No. P58889U.S. Pat. Appl. No. 16/584,341a transmission circuit that transmits transmission signals in a first period by using the at least three transmission antennae (page 4 lines 23-25 from bottom, 106-1 to 106-Nt; Fig.5, period), 
wherein the first period includes a period during which the transmission signals are simultaneously transmitted from at least two transmission antennae among three or more of the plurality of transmission antennae (Fig.5; page 5 lines 19-22), and 
However, Kishigami does not explicitly disclose the overlap feature of disposition positions of the virtual antennae. In the same field of endeavor, Wang discloses that
), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Wang to arrange the transmission antennae and reception antennae in a way that there is disposition positions overlap at virtual antenna. Doing so would obtain desired virtual antenna pattern because virtual antenna pattern is impacted by the antenna configurations, as recognized by Wang (page 8 lines 1-3 from bottom on left).
However, Kishigami and Wang do not explicitly disclose the intermediate disposition positions of virtual antennae. In the same field of endeavor, Raphaeli discloses that
wherein the disposition positions of the at least two of the plurality of virtual antennae are determined based on an intermediate point between a phase center point of the at least two transmission antennae (page 4 lines 33-34)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Kishigami and Wang with the teachings of Raphaeli to properly position the transmission antenna elements. Doing so would solve the angular blurring problem because the impact from grating lobes can be reduced, as recognized by Raphaeli (page 5 lines 27-40).


Regarding claim 8, Kishigami discloses that a radar apparatus comprising: 
a plurality of transmission antennae (Fig.2; page 4 line 23 from bottom); 

a reception circuit that receives reflected wave signals of the transmission signals reflected at a target, by using at least three reception antennae (Fig.2, at least three; page 4 lines 21-22 from bottom, 202-1 to 202-Na), 
wherein the reception circuit combines the reflected wave signals received by at least two reception antennae among the at least three reception antennae (Fig.2, item 200; page 4 lines 19-20 from bottom), and 
However, Kishigami does not explicitly disclose the overlap feature of disposition positions of the virtual antennae. In the same field of endeavor, Wang discloses that
wherein, in a virtual reception array including a plurality of virtual antennae formed based on the at least three reception antennae and the plurality of transmission antennae, disposition positions of at least two of the plurality of virtual antennae overlap (Fig. 10, overlap at middle), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Wang to arrange the transmission antennae and reception antennae in a way that there is disposition positions overlap at virtual antenna. Doing so would obtain desired virtual antenna pattern because virtual antenna pattern is impacted by the antenna configurations, as recognized by Wang (page 8 lines 1-3 from bottom on left).
However, Kishigami and Wang do not explicitly disclose the intermediate disposition positions of virtual antennae. In the same field of endeavor, Raphaeli discloses that
wherein the disposition positions of the at least two of the plurality of virtual antennae are determined based on an intermediate point between a phase center point of the at least two reception antennae (page 4 lines 33-34).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648